In an action to foreclose a mechanic’s lien, the defendant Natan-Ya Enterprises Corp. appeals from a judgment of the Supreme Court, Nassau County (Rosenblum, R.), entered May 2, 2001, which, after an inquest on the issue of damages on a cross claim against it, is in favor of the defendant Robert S. DiGiose, doing business as Progressive Mason, and against it in the principal sum of $15,000.
Ordered that the judgment is affirmed, with costs.
The damages awarded against the appellant were adequately supported by the evidence adduced at the inquest (see Wynne v Wagner, 292 AD2d 447 [2002]; Slater v Links at N. Hills, 262 AD2d 299 [1999]; Perma Pave Contr. Corp. v Paerdegat Boat & Racquet Club, 156 AD2d 550 [1989]).
The appellant’s remaining contentions are without merit. Ritter, J.P., Smith, Krausman and Rivera, JJ., concur.